Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 1 of 19
ACI[;fQE[§R¢\/. 041 101 AEPENTEREB a search warrantiiviodmea; wAwo 10-26- l st

 

_______ LODGED ___.._..- r\:\;;iv"EE
MAR 14 2019 UNITED STATES DlsTRICT COURT

for the
AT sEATTLE

CLEF\K U-S- D'STF"CT C°URT Western District of Washington
W T 0F wAsH\NGToN
mr EsTEaN olsrnic DEPUTY

ln the Matter of the Search of
(Briefiy describe the properly to be searched
or iden{r'fv lite person by name and address)
Three residences, as further described
in Attaehment A

CaseNo. M_i|q"lol

\_/\_/\_/\_/\_/\-../

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemify rhe person or describe me
property to be searched and give its locotion):

Three residences, as further described in Attachment A.

located in the Westem District of Washington , there is now concealed ridcnafv the

 

person or describe the property to be seizedj;

See Attachment B for List of items to be Seized.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one ormore):
l!(evidence ofa crime;
E{contraband, fruits of crime, or other items illegally possessed;
E{property designed for use, intended for use, or used in committing a crime;

E(a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Sectr`on O_]j"ense Descrfprion

21 U.S.C. §§ 841 and 846 Manufactun'ng, distribution and possession with intent to distribute marijuana,
18 U.S.C. §§ 1956 and 1957 money laundering, and conspiracy to commit these offenses

The application is based on these facts:
\/ See At`fidavit do Sean Gotcher, DEA Task Force Ofr`icer.

|:| De|ayed notice of days (give exact ending date if more than 30 days: ____ lS requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: |:by reliable electronic me ; |:| telephonically recorded

  
 

i\

Apph'cant ’s signature

Sean Gotcher, DEA Task Force Officer

 

Prr`ntea’ name and title

@ The foregoing affidavit was sworn to before me and signed in my presence, or

0 The above-named agent provided a sworn statement attestin to the h of 'egoing affidavit by telephone
Date: _ 03/14/2019 M

erdge 's signature

 

City and state: Seattle, Washington 7 U.S. Magistrate Judge Mary Alice Theiler

Pri`nred name and title

 

USAO: xx

 

\OOO'-]O\UI-ld~b~)t\)>-a

[\)[\)[\)[\)I\)[\)[\)[\J[\J»-¢)_‘)-l)-)-l)-lv-*»--)-li_l
OO\]O\U'l-I>WN'-‘O\OOO\]O\U\-l>~u)[\))-»C>

 

 

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 2 of 19

AFFIDAVIT

STATE OF WASHINGTON )
Ss
COUNTY OF KING

\./\_/

I, Sean Gotcher, being first duly sworn, hereby depose and state as folloWs:
AFFIANT BACKGROUND

l. I am a sworn F ederal Task Force Officer (TFO) With the United States Drug
Enforcement Administration (DEA) and, as such, I am an investigative or law enforcement
officer of the United States within the meaning of Title 18, United States Code, Section
2510(7). I am authorized and presently assigned to investigate violations of the Controlled
Substance Act, Title 21, United States Code, Section 801, et seq., and other violations of
federal law. I have been employed as a Detective with the Federal Way Police Department
for a total of six years, and l have worked as a police officer for approximately 18 years In
my capacity as a Detective, I have conducted investigations for violations of the Controlled
Substance Act, that is, Title 21, United States Code, Section 841, et seq., the Revised Code
of Washington 69.50.401, and related state and federal offenses to include money laundering
crimes

2. I have received narcotics enforcement training from the Washington State
Criminal Justice training center and from DEA. Throughout my career, I have assisted in the
service of hundreds of search warrants, and have acted as the case agent or co-case agent in
federal narcotics investigations which have led to federal prosecutions Based on my
training and experience, I am familiar with the means and methods used by drug traffickers
to manufacture, store, transport, and distributecontrolled substances to include marijuana I
am also familiar with the tactics used by drug traffickers to avoid detection by law
enforcement to include the use of code Words, Slang, Stash houses hidden compartments
using multiple cellular telephones and using cash to finance their activity as it is more

difficult for law enforcement to trace. Based on my training and experience, l am aware of

Affidavit of TFO Gotcher - l UNlTED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R00483 SEATTLE, WAsHINGToN 98101

(206) 553-7970

\OOC\`|O\Lll-PLJ~)[\)»-l

NNNNNNN[\)[\)»-¢)-»-‘i-‘)-i»-ai-l»-~»-»_-
OQ~QO\Lh-l>~uJNi-‘O\QOO\IO\U\-PWN)-\O

 

 

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 3 of 19

the common ways drug traffickers attempt to profit from their illegal activities by hiding
drug proceeds in various places in order to conceal the illegal source or their ownership,
including hiding and transporting bulk cash, sending hinds through wire transfers or bank
accounts in other persons’ names or investing in assets placed in other persons’ names

3. The facts in this affidavit are based on my personal observations, my training
and experience, and information obtained from other officers and investigators I have not
included every fact concerning this investigation, rather, I have set forth the facts that I
believe are necessary for a fair determination of probable cause.

PURPOSE OF THIS AFFIDAVIT

4. This affidavit is submitted in Support of an application to search the following
three residences as further described in Attachment A, for evidence, fruits and
instrumentalities as further described in Attachment B, of crimes committed by Guoyuan
YU and others to include marijuana manufacturing distribution and possession with intent to
distribute marijuana, money laundering crimes and conspiracy to commit these offenses in
violation of Title 21, United States Code, Sections 84l(a)(l), 843(b) and 846; and Title 18,
United states code, sections 1956 and 1`957:

l. 3835 S. 316th St. Auburn, Washingtonl
' 2. 11224 SE 284th St. Auburn, Washington
3. 3829 90th Ave. E Edgewood, Washington

PROBABLE CAUSE

Residence #l
3835 S 316th St. Auburn, Washington

5. On January 2, 2019 a concerned citizen (CS) residing on S. 316th St. in
Auburn, Washington called the DEA tip line concerning a house he believed to be growing
marijuana at the address of 3835 S. 316"‘ Auburn, Washington. I used King County parcel

viewer and other online open real estate sources and learned that Guoyan YU purchased the

 

‘ The residences requested to be searched are highlighted in bold font throughout this affidavit

Affidavit of TFO Gotcher - 2 uNlTED sTA'rEs ATroRNEY

700 STEWART STREET, SUITE 5200
USAO #201 8R00483 SEATTLE, WASH[NGTON 98101

(206) 553-7970

\DOG\]O\Ul-LW[\))-

l\>[\.)[\)[\)l\)l\)[\.)[\.)[\)»-l)-)-l»-‘)-l)-~)-l»-¢>-l»-a
OO\IO\Ul-P~UJI\J'-‘O\OOC\]O\L!\-LL)JI\)*-*O

 

 

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 4 of 19

residence at 3835 S. 316th Auburn, Washington through AgencyOne Real Estate on
approximately April 21, 2017 for the purchase price of$515,000.

6. I contacted the CS, and he explained that soon after the home was sold to the
new owners, a Chinese family moved in, and everything appeared normal. The CS said an
older Chinese female would walk the road in the neighborhood daily. After a period of time,
however, he noticed activity changed at the home. The CS observed the female no longer
walked through the neighborhood, one van Was always left at the home, and Chinese males
would come infrequently to the house to stay for a few hours then leave. The CS thought
perhaps the visitors were there to take care of an elderly parent.

7 . In approximately December 2018, the CS’s dog escaped from his fenced
property and ran to the rear yard of the neighbor’s house at 3835 S. 316th St. The CS
reported this was not unusual as he was friends with the prior owner of the home, and his
dog visited there frequently. While attempting to retrieve his dog, the CS stated he saw a
bright white light from a window and when he walked past the window, he observed a small
marijuana plant, approximately four inches in height. Based on my training and experience,
and participating in the execution of more than 100 search warrants at residences where
indoor marijuana operations were found, l am aware that that marijuana grown indoors
requires special equipment to include halide lights Which emit a bright white illumination,
considerably brighter than standard light bulbs.

8. After this observation, the CS began to watch the cars that came and went from
the house more closely, recorded the license plates of those vehicles, and provided me the
license plate numbers.

9. I used law enforcement data bases to research and identify the owners of the
vehicles that were observed by the CS at the residence, and obtained driver’s license
photographs for the registered owners of the following three vehicles:

a. Washington State license BHY5941, a White Cheg Uplander
Washington Department of Licensing lists the vehicle registered at 11224 SE 284th St.

Auburn, Washington to Guoyuan YU. The address on Guoyuan YU’s driver’s license is

Aftidavit of TFO Gotcher - 3 UNlTED sTATEs ATTORNEY
USAO #2018R00483 700 STEWART STREET, SurrE 5200

SEATrLF_, WASHINGTON 98101
(206) 553-7970

\OOO\]O\Ul-b'~)JI\.)»-*

l\)l\)l\)[\)[\)l\)[\)l\)[\)>-‘»-+)-‘)-\)-¢)-¢)-r»-l\-l»-\
OO\]O\Ul-l>w[\)r~O\QOo\]O\L/l-I>WI\))-*O

 

 

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 5 of 19

listed as 17037 154“‘ PL SE Renton, Washington, the site of a prior suspected indoor
marijuana growing operation as further discussed below.

b. Washington State license BGH5967, a White Tovota Sienna van
Washington Department of Licensing lists the Vehicle registered at 3829 90th Ave East
Edgewood, Washington to Jieming CHEN.

c. Washington State license AWJ8005. a Green Honda Odvssev van
Washington Department of Licensing lists the vehicle registered at 3835 S. 316th St.
Auburn, Washington to Liang-Ming CHEN.

lO. On January 9, 2019, at approximately 7:00 p.m., I drove to the neighborhood

where 3835 S~. 316th St. is located, and walked the public roadway near the house. Based on
my training and experience, and participation in more than one hundred search warrants
involving residences containing indoor marijuana growing operations, I am familiar with the
odor of green growing marijuana plants. As l walked down the street, I was able to identify

the odor of green growing marijuana emitting from the address at 3835 S. 316th St. Auburn,

»Washington.

ll. Based on my training and experience, I am aware that residential properties
used as covert locations to grow marijuana use excessive amounts of power necessary to
support an indoor marijuana growing operation. Specifically, indoor marijuana cultivation
uses substantial energy to power special growing lights for approximately 16 hours per day,
or longer. These lights generate significant heat, requiring large fans that also need power to
move cool air and remove moisture. Because marijuana plants produce such a strong and
distinctive odor which can reveal the location of a hidden marijuana grow operation, large
charcoal filters and additional venting mechanisms are also used in an attempt to scrub the
exiting air before expelling it from the home. All of these components necessary to grow
marijuana indoors require large amounts of energy resulting in substantially higher power
costs.

12.` Investigators subpoenaed Puget Sound Energy records for the residence

located at 3835 S. 316th St. Auburn, Washington. As illustrated in the power usage report

Affidavit of TFO Gotcher - 4 UNITED STATES ATTORNEY

700 STEWART STREET, Sum~: 5200
USAO #2018R00483 . SEATTLE, WAsHlNGToN 98101

(206) 553-7970

\OOO\]O\UI-l>b->[\.))-

NNNNNNN[\)N)-i)-a»_h)-»-¢r-‘)-dh-l)-l)-‘
OO\]O\LAAUJ[\J'_‘O\OOO\]O\Lh-PWNF-‘O

 

 

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 6 of 19

depicted below, prior to the residence being purchased in April 2017, the PSE bill for the
residence during ranged from $61.45 to $88.11 (October 2016 to February 2017). After the
residence Was purchased in April 2017, power usage increased to ranging from $l,414.82 to

$1,625.30 (October 2017 to February 2018), or more than 20 times the power used by the

prior owner. The increased use of power continued throughout the year and into the most

recent billing cycle of February ll, 2019 reflecting power consumption of $1,5 16.66.

_A _ B _ c __ n 1 \E . 5 _ c __ H
1 Deyieé:uumher th‘_"oaié_ -Th:_oaré' __ Bined=A_`_`mhuht Blu_ qu_ eilléd_chhsum ,_Nh' hfnavs_ _1Avg _'chhs`a'm 4
2 __X1M7_1_383_ 1711/2818 27117_2818 81__5__1_585___ __15_\_71711 _153_83_____ __ _32 _ _ 5181 _
3 4 x1444713631a122016 1710/2019 6154126 _hwh _1_5_662_ 30 522
4 4)1144411__3463_ 11710720161271172_618 _6_1_, 67354 4hw_h _1746_346 432 446§1§
544 x1444116634 414647414272616 1179/2013 6121413 44_1<wh _ __123426 4 _ 426 4_2464
644 4)4<1444713634 6741_37_26164__ 1071172616 61649274444_7<_1/1_71_14 _ _1__7_1_2_344 4 4 426_ 666 4
7 4x414444741363 f67_1_1_1261_6_ 97142742616 6_1_ 610 06 _hwh 711_6_ 334 216
8 7882_8887328 771_3_7_2_818 8718_72818 __81_-_ 355 _85 _ESWh 13888_ 28 __‘_1_48_
64_ 6020987326 671372_04146__ _74/4127426416 614_63_1_ 746 44 41_<4wh4 _ 4146_667_ 466 4622 4
16 AXXXXXXXX :4671_24261_64 67127240416446134176 _ 441<wh 4_ 4 4166244 43_2 662
11 Ao20967326 __4471372016 5_71172016 461,662 _164 4 1<w4h 162644 29` 4624_
12 AXXXXXXXX _1_371572818_; 517_1272818_ _8_1__78_7__83 151/1711 _1518__1_ 28 523
134 AXXXXXXXX ;27137261464_ 371472018 61,4626_436 41<wh 4 4_4144466 43_6 462 4
14_ A82888_7328___ _ 1712728_1__8 271_2728_18 _18211_88_37 1517811_ __18_711 32 588__
154 _A020961;726 1271372017 4174141720181 614,611___41 4hwh44 414_94142 36 467_
15 88288_873_28_1171172817_12712728_17 82_2_85_-_ 35 _758_177\ 28524_ 32 845
17 a7°_\82888_7_11728 _1_87_1_372_8_1_7_1171872817 81 414_ 82 __'5_\7_1711 _ 12724 28 438
18 987525128_8 871_3728__1_7_18712_7_2_817 81818 78 _!58\77\_ _1_7288 _ 38 573_
18 987_52_5_1288__ __871272_817___ 871272817 8532-_17_ !517_1771 4_7_88 _ __32 _ 1481
28 9875_25_1_288 771472817 _ 871172817 878__5__3__ _15171_7h _5__5_8 __28__ ___23
21 198752_5____1_2_88_ 571872_8_1_7 771_3728_1_7 __8_2_5 __5_2__ _1517177! 288 _ __28 _ __ __8______
22 987525_1288_ 4713728_1__7 _ 473872817 _843_ 58__ __k_V\!_h__ 5188__ __ __1_8___ 22
2_3__ ._9_8_75_2_5_1_288__ 371572817 _ 471272817 882 55 _ 1988 818 __2_9___ ____2_1___
251 9875251288 __27_1172817 371472817 __8_75_-_52 __ _ __1517_177l 738_ ____3__2_ _ _2_3_
254 007_52_51260 17_1427261_7444 2710/2017 4_66_0___4 93 _hwh 476_6_ 436444 264
26 46_647_525_1266412713720164_4171172017 44 6_76__44 _hwh 146 43644 426
27 987525_1288___ _1__17_1_172818;_1271272815 __88811 151/1771 818 _3_2 _28_
28_ 98752511288__ 1871_3_7_2_818_1171872_8_15 881 515 15‘7_177\ 588 28 ___2_8_
28 _987_5251_288 _871;1_72815__1_87127_2_815__ _ 858-.73_ _ 1517177‘_5_58 _28___ __18__
38 _98_7_525_1288_ _ _8§372818 87137_281_5_ _ _ ___8:_7_2_-22__1<178_11 _ __588 __32_ __2_2_
31 _____9875_2__5_1_288§ 771472818__ 871272815 __ _854-_5_7__ _751_7177'_ 528 ___38___ __21____
342 66745426124664_ 467414472_61_6_ 771372016_ 465434.4_ 274 kwh 4 566 4346 4 114 4
69 _96:6291269_ _671979916 6/16/2016; __6_66_69 __»_<wh_ _999 _6_2___ 21
344 0075251260 4714742016 _5_1127_2616444 446456415 hwh 45764 264 426
354 0075251260 3_71__672016 47137201_6_ 666 66 hwh 656 436 22
36 _6976261266 2/1272616 9714991_6_ 679._67_ _. hwh 779 62 24
37 00752_51260 171372016 2_7__1172016_ 674_45 7 kwh 721 36 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Affidavit of TFO Gotcher - 5
USAO #2018R00483

UNITED STATES ATTORNEY
700 STEWART STREET, SUlTE 5200
SEATrLE, WASHINGTON 98101
(206) 553-7970

 

\ooo\io\u_.\>.c_)[\)._.

N[\Jl\)[\)[\)[\)[\)[\)[\)>-~>-\v-a)-a>-h)-hr-)-h)-l»-h
OQ\IO\U!-PW[\)v-\O\OOO\`|O\U!-|>L)JN>-‘O

 

 

Case 2:19-mj-OOlOl-I\/|AT Document 1 Filed 03/14/19 Page 7 of 19

Residence #2
11224 SE 284th St. Auburn Washington

13. A check with Washington Department of Licensing revealed Guoyuan YU’s
White Chevy Uplander van is registered to 11224 SE 284th St. Auburn, 'Washington. I then
used the King County parcel viewer to learn that Guoyuan YU is listed as the owner of the
residence located at 11224 SE 284th St. Auburn, Washington, Parcel number 184160-0030.
Records available on the website also revealed Guoyuan YU purchased the residence on or
about October 31, 2017 , and YU used the same agent from AgencyOne as he used to
purchase the residence described above at 3835 S. 316th Auburn, Washington.

14. A Washington Department of Licensing record check on March 12, 2019
revealed Guoyuan YU currently uses the address of 17037 154 Pl. SE. Renton, Washington
on his Washington driver’s license. l used a King County Parcel rescords search which
revealed that 17037 154 Pl. SE. Renton, Washington was purchased by Guoyuan YU “an un
married person” and Shuguang SU “an un married person” on or about February 17, 2017.

Approximately one year later on March 16, 2018, the King County Sheriff’s Office received

a neighbor’s complaint documented in incident report number C18012249 stating that the

neighbor reported a suspected marijuana growing operation inside the residence.

15. Documentation contained in the King County Parcel Viewer noted that on
November 1, 2018 (approximately eight months after the neighbor complaint, and l
approximately 22 months after Guoyan YU and Shuguang SU purchased the property)
Guoyuan YU’s wife, Yuping CHEN, filed a Quit Claim Deed relinquishing her interest in
the property to Guoyuan YU_ The instructions for the Quit Claim Deed request that the
documents be mailed to Guoyuan YU at the address 11224 SE 284th St. Auburn,
Washington.

16. On the same date that the property Was Quit Claimed to Guoyuan YU
(November 1, 2018), Guoyuan YU and the other listed owner Shuguang SU sold the
property to Jaiqi YU_ The sale amount listed is $250,000.00 even though the value of the
home is tax appraised at $494,000, and listed as valued as $535,000 through real estate web

Af{"ldavit Of TFO GOtChel‘ - 6 UNITED STATES ATTORNEY

' 700 STEWART STREET, SUITE 5200
USAO #2018R00483 SEATTLE, WASH[NGTON 98101

(206) 553-7970

\DOO\]O\U!-l>b~)[\)»-\

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOlOl-I\/|AT Document 1 Filed 03/14/19 Page 8 of 19

sources. Based on my training and experience, individuals use the purchase and sale of real
estate as a means to launder money. For example, by purportedly selling the property for
$250,000, substantially below market value, YU may give $250,000 to a straw purchaser,
commonly a family member, and then money YU receives from the sale appears to be
derived from a real estate transaction instead of illegal activity. Even after the purported sale
of the property, the tax payer records for the property continue to identify Shuguang SU, the
prior owner, as the responsible party for the property taxes. This sales transaction was also
conducted by AgencyOne using the same real estate agent that YU used to purchase 3835 S.
316th St. Auburn, Washington (Residence #l).

. 17. On February 7, 2019, at approximately 10:30 a.m., I drove to 11224 SE 284th
St. Auburn Washington attempting to find Guoyuan YU’s Chevy van, and identify his
place of residence. Upon arriving, I saw YU’S van parked in the driveway of the residence at
11224 SE 284"' St. Auburn Washington behind a closed gate. While at the residence, l
was able to gain access to an empty lot next door where a horne is the beginning phase of
construction The empty lot is just East and directly adjacent to the 11224 SE 284"‘ St.
Auburn Washington. From this vantage point, I was able to observe and recognize the
odor of fresh green growing marijuana, and determine its origin to be the residence 11224
SE 284th St. Auburn Washington.

18. Investigators subpoenaed Puget Sound Energy records for the residence
located at 11224 SE 284“‘ St. Auburn Washington. As illustrated in the power usage
report depicted below, the PSE bill for the residence ranged from $61.45 to $88.11 (June
2017 to January 2018). During the same months the following year, after the residence was
purchased by YU in October 2017, the power usage increased to $1,325.37 to 1,847.24 (June

2018 to January 2019), more than twenty times greater than the power usage during the prior

yCaI`.

//

//
Affidavit of TF 0 Gotcher - 7 UNITED STATES ATTORNEY
USAO #2018R00483 . 700 STEWART STREET, SUlTE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970

O\OOO--~]O\l.h-I>L»Jl\.)»-

l\)l\)l\)l\)l\)l\)l\)[\J>-*>-‘\-*>-‘>-‘>-l-»_‘)_l>-
-~JO\M-ILUJ[\)>-‘CJ\OOO-~JO\LA-l>~wl\-)_*

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 9 of 19

 

Jevice_l&tirrl_t_>er_l l:rom Daitel"?o§ate" l Bi|led Amount] B|LL UOMI Bi|led Consum lNo of Day§j\;g. Cionsumm

 

 

U094642847 1/4/2019 211/2019 $1,713.64 kWh 15355 29 529
U094642847 1275/2018 1/3!2019 $1,847.24 kWh 16616 30 554
U094642847 1 112/2018 1274/2018 $2,316_75 kWh 20839 33 631
U094642847 1014.'201 8 1111!2018 $1,439.48 kWh 12962 29 447
0094642847 975/2018 10/3/2018 $1,391_47 kWh 12526 29 432
U094642847 873/2018 914/2018 $1,209.20 kWh 10890 33 330
U094642847 774/2018 872/2018 $1 ,659_86 kWh 14935 30 498
U094642847 6/572018 773/2018 $1 ,820.87 kWh 16380 29 565
U094642847 574/2018 674/2018 $1 325.37 kWh 11933 32 373
U094642847 4/5!2018 513/2018 l $46.93 _l kWh 396 29 14
0094642847 3/772018 414/201 8 $271 _36 kWh 2296 29 79
U094642847 273/2018 376/2018 $505_31 kWh 4242 32 133
U094642847 1/5!2018 272/2018 $46_34 kWh 387 29 13
U094642847 1215!2017 114/2018 $50_56 kWh 429 31 14
U094642847 1 178/2017 1214/2017 $69_58 kWh 616 27 23
U094642847 1074/2017 10!27/2017 $92.63 kWh 810 24 34
U094642847 972/2017 1073/2017 $99.29 kWh 862 32 27
U094642847 874/2017 911/2017 $102.12 kWh 885 29 31
U094642847 776/2017 813!2017 $1 10.96 kWh 959 29 33
U094642847 676/2017 775/2017 $1 14.65 kWh 990 30 33
U094642847 574/2017 675/2017 $106_40 kWh 921 33 28
U094642847 415/2017 573!2017 $85_14 kWh 767 29 26
U094642847 377/2017 4/41'2017 $120.45 kWh 1076 29 37
U094642847 213/2017 376/2017 $154.83 kWh 1374 32 43
U094642847 175/2017 21272017 $142_92 kWh 1271 29 44
U094642847 1214/2016 174/2017 $150.93 kWh 1344 32 42
U094642847 1113/2016 127372016 $139.83 kWh 1229 31 40
U094642847 1015/2016 1 172/2016 $141.48 kWh 1241 29 43
U094642847 913/2016 107472016 $150.70 kWh 1320 32 41
U094642847 874/2016 972/2016 $154.80 kWh 1355 30 45
U094642847 776!2016 873/2016 $138_09 kWh 1212 29 42
U094642847 674/2016 775/2016 $1 43. 1 2 kWh 1 255 32 39
U094642847 575/2016 673/2016 $1 19.02 kWh 1049 30 35
U094642847 41612016 514/2016 $109_17 kWh 976 29 34
j,|f\QA.BA?RA? 37519.[\16______4£5£‘2{]16______ .___$.‘13‘2 .1 2_,4¥\!\!|.1__._,`.__.___1_1_1]7 39 37
Sheet1 § Sheet2 Sheet3 `

Residence #3

382990th Ave East Edgewood, Washington

19.

On January 14, 2019, footage from a surveillance camera at 3835 S 316th St.,

 

 

[\.)
00

Auburn, Washington (Residence #1), revealed the green Honda Odyssey bearing license

plate AW.18005 registered to Liang-Ming CHEN at this residence was parked in the

UNITED STATES ATTORNEY
700 STEWART STREET, SUlTE 5200
SEATTLE, WAsu[NGToN 98101
(206) 553-7970

Aft`idavit of TFO Gotcher - 8
USAO #20 l 8R00483

\QOO\]G\Ul-PL)JN>~

x\)r\)r\)r\)r\.>t\§r\)r\)r\)»-»-»-.»_-»_-._.,_.._-»_-._r
oo\io\m.r=.wr\)»-o\ooo\lo\m-t=ww»-o

 

 

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 10 of 19

driveway. Footage further revealed the white Sienna van bearing license plate BGH5967
arrived and parked in the driveway. The Sienna van is registered Jieming CHEN at 3829
90th Ave East Edgewood, Washington (Residence #3). At approximately 12:01 p.m., the
white Chevy Uplander van bearing Washington BHY5941 arrived. The Uplander van is
registered to Guoyuan YU at 11224 SE 284"’ St. Auburn, Washington (Residence #2). A
male appearing to be Guoyuan YU based on a comparison to his Department of Licensing
photograph exited the vehicle, and entered the residence Surveillancefootage revealed that
at approximately 9:59 p.m. that same day, a male loaded two large plastic bags into the
Sienna van before driving away.

20. On January 31, 2019 at approximately 1:54 p.m., while conducting
Surveillance at 3835 S 316th St., Auburn, Washington (Residence #1), l observed the white
Sienna van registered to Jieming CHEN arrive and park in the left side of the driveway. A
male appearing to be Jieming CHEN based on a comparison to his Department of Licensing
photograph exited the vehicle, and entered the residence CHEN remained inside for
approximately three hours until he left at approximately 5: 10 p.m. and drove directly to 3829
90th Ave East Edgewood, Washington, which is the address listed on his Washington
driver’s license

21. Access to 3829 90“‘ Ave East Edgewood, Washington is extremely limited as
the residence can be reached only by driving down a single lane road through a large open
field, and this road services only two houses on the side of a mountain. F rom a covert
position approximately one half mile away, using binoculars, I was able to observe Jieming
CHAN’s white Sienna van pull into the mountain top driveway for the residence located at
3829 90th Ave East Edgewood, Washington. Because of the isolated location of the
residence, law enforcement is not able to surreptitiously gain close enough access to
determine whether an odor of marijuana is present at the location, without revealing the
presence of law enforcement in the area.

22. I used Pierce County Assessor-Treasure electronic property information

profile, along with other online open resource real estate web sites, and learned that 3829

Affidavit of TFO Gotcher - 9 uNlTEo sTATEs ArroRNsY

700 STEWART STREET, SulTE 5200
USAO #;018R00483 SEATTLE, WAsHlNGToN 98101

(206) 553-7970

\DOO‘-~!O\Lh-ILLJJ|\.)»_-

l\) ¥\J I\J l\-) [\.) [\J l\.) l\.) [\.) \-‘ 1- »-1 >_- \_-' »_- )_‘ )_l >-1 »-
00 '-~] O'\ L)`l -l'>~ L)J l\.> >-* C> \D OG -~.`l O\ U'l -l>~ w r\.> >-‘ O

 

 

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 11 of 19

90"' Ave E. Edgewood, Washington, is owned by Guangxiong WU and Shazhn (LNU) who
purchased the property on or about December 6, 2016. The mailing address for the tax payer
is 2121 141h Ave S. #C, Seattle, Washington, suggesting the property owners are not
occupying the residence, but live at another location in Seattle. The site further states the
property is in foreclosure status.

23. The Pierce County Assessor-Treasure property records reveal the property
located at 3829 90th Ave East Edgewood, Washington contains two structures; a 1,656
square foot, single-family dwelling, and a 1981 Olyrnpian Mobile/l\/lanufactured home.
lnvestigators used a helicopter to fly over the property located at 3829 90th Ave East
Edgewood, Washington, and were able to observe and photograph the two structures
described in the property records, and also observed a third structure described as shed or
outbuilding located on the property. An aerial surveillance photograph of 3829 90th Ave
East Edgewood, Washington displays these three structures on the property, and the

photograph is included in Attachment A to this affidavit

 

Affldavit of TFO Gotc|ter - 10 UNITED STATES AT'I`ORNEY

700 STEWART STREET, Surra 5200
USAO #2018R00483 Sa,\'rrl,r-., WAsHlNoToN 98101

(206) 553~7970

Case 2:19-mj-001_01-I\/|AT Document 1 Filed 03/14/19 Page 12 of 19

24. lnvestigators subpoenaed Puget Sound Energy (PSE) records for 3829 90th
Ave E. Edgewood, Washington and learned that the property maintains one power meter
for the main residence, and one power meter for the mobile home.

25. As revealed in the power records for the main residence and depicted below,
the power bills during the 12 months prior the sale in December 2016 ranged from $22.24 to
$167.27 (January 2016 to December 2016). Over the next twelve months, the power usage
increased, and during the last 12 months (February 2018 to February 2019) the power usage
ranged from $1,220.27 to $2,056.27, or more than 10 times the power used by the prior

\OOO`-]O\U!-l>b)[\))-‘

[\J[\J[\>[\)[\)[\)[\.)[\)[\)»-¢)-l)-li-a)-\)-¢)-»-a»-\)-~
OO-~]O\U\-PL)J[\)I-‘O\DOQ\]O\U\-PUJNF-‘O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USAO #2018R00483

owner.
Device v l b Bi||ed BlLL Avg.
Number From Date To Date Amount UOM Bi||ed Consum No of Days Consum

AXXXXXXXX 12/20/2016 1/19/2017 $40.08 kWh 361 31 12
AXXXXXXXX 12/6/2016 12/19/2016 $29.05 kWh 238 14 17
AXXXXXXXX 1 1/18/2016 12/5/2016 $45.08 kWh 398 18 22
U092060773 10/20/2016 11/17/2016 $34.39 kWh 292 29 10
U092060773 9/21/2016 10/19/2016 $30.40 kWh 248 29 9
U092060773 8/20/2016 9/20/2016 $28.12 kWh 223 32 7
U092060773 7/21/2016 8/19/2016 $33.31 kWh 280 30 9
U092060773 7/1/2016 7/20/2016 $36.63 kWh 317 20 16
U092060773 6/21/2016 6/30/2016 $22.24 kWh 158 10 16
U092060773 5/20/2016 6/20/2016 $133.75 kWh 1251 32 39
U092060773 4/21/2016 5/19/2016 $121.64 kWh 1146 29 40
U092060773 3/23/2016 4/20/2016 $138.16 kWh 1309 29 45
U092060773 2l20/2016 3/22/2016 $161.31 kWh 1523 32 48
U092060773 1/21/2016 2119/2016 $162.27 kWh 1532 30 51

Device 1 ‘ Bi||ed BILL Avg.

Number - From Date To Date Amount UOM Bi||ed Consum No of Days Consum
AXXXXXXXX 1/18/2019 2/19/2019 $2,056.27 kWh 19701 33 597
AXXXXXXXX 12/19/2018 1/17/2019 $1,962.00 kWh 18815 30 627
AXXXXXXXX 11/17/2018 12/18/2018 $1,875.16 kWh 18005 32 563
AXXXXXXXX 10/19/2018 11/16/2018 $1,533.28 kWh 14704 29 507
AXXXXXXXX 9/20/2018 10/18/2018 $1,511.02 kWh 14668 29 506
AXXXXXXXX 8/21/2018 9/19/2018 $1,968.83 kWh 17814 30 594
AXXXXXXXX 7/20/2018 8/20/2018 $1,658.04 kWh 15008 32 469
AXXXXXXXX 6/20/2018 7119/2018 $1,636.43 1<Wh 14813 30 494
AXXXXXXXX 5/19/2018 6/19/2018 $1,849.98 kWh 17135 32 535
AXXXXXXXX 4/20/2018 5/18/2018 $1,609.99 kWh 15000 29 517
AXXXXXXXX 3/22/2018 4/19/20‘18 $1,356.42 kWh 12071 29 416
AXXXXXXXX 2/21/2018 3/21/2018 $1,570.40 kWh 13969 29 482
Afr'idavit of TFO Gotcher - l l UN|TED STATES ATTORNEY

700 STEWART STREET, Sum-: 5200
SEA'rrLE, WAsHlNGToN 9810|

(206) 553-7970

 

 

\OOO`~`|O\UI-Pb~)[\)>-a

[\.)l\)!\)[\.)t\.)l\)[\)[\)!\))-l»-¢l-¢>-d)-¢»-*>-\>-‘l_d)-\
OO\]O\Ul-BWN>-‘O\OOO\`|O\U!-ldwl\)l-‘O

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 13 of 19

26.

As revealed in the power records for the mobile horne depicted below, the

power bills during the 12 months prior the sale in December 2016 ranged from $16.32 to
$l73.4l (January 2016 to December 2016). Over the next twelve months, the power usage
increased, and during the last 12 months (February 2018 to February 2019) the power usage
ranged from $1,282.70 to $1,913.06, more than 10 times the power used by the prior owner.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g Device ` Bi||ed BlLL Bi||ed v Avg.
Number From Date To Date Amount UOM Consum No of Days Consum .
U092060368 12/20/2016 1/19/2017 $138.19 kWh 1311 31 42
U092060368 11/18/2016 12/19/2016 $173.41 kWh 1629 32 51
U092060368 10/20/2016 11/17/2016 $44.19 kWh 400 29 14
U092060368 9/21/2016 10/19/2016 $37.21 kWh 323 29 1 1
U092060368 8/20/2016 9/20/2016 $18.77 kWh 120 32 4
U092060368 7/21/2016 8/19/2016 $16.32 kWh 93 30 3
U092060368 6/21/2016 7/20/2016 $27.30 kWh 214 30 7
U092060368 5/20/2016 6/20/2016 $60.18 kWh 576 32 18
U092060368 4/21/2016 5/19/2016 $55.93 kWh 532 29 18
0092060368 3/23/2016 4/20/2016 $84.72 kWh 815 29 28
U092060368 2l20/2016 3/22/2016 $130.48 kWh 1238 32 39
U092060368 1/21/2016 2/19/2016 $109.49 kWh 1044 30 35
Device Bi||ed BlLL Bi||ed Avg.
Number From Date To Date Amount UOM Consum No of Days Consum
U092060368 1/18/2019 2/19/2019 $1,913.06 kWh 18322 33 555
U092060368 12/19/2018 1117/2019 $1,644.70 kWh 15756 30 525
U092060368 11/17/2018 12/18/2018 $1,954.80 kWh 18774 32 587
U092060368 10/19/2018 1 1/16/2018 $1,619.44 kWh 15536 29 536
U092060368 9/20/2018 10l18/2018 $1,321.87 kWh 12819 29 442
U092060368 8/21/2018 9/19/2018 $1,293.00 kWh 11712 30 390
0092060368 7/20/2018 8/20/2018 $1,231.64 kWh 11 158 32 349
U092060368 6/20/2018 7/19/2018 $1,340.41 kWh 12140 30 405
U092060368 5/19/2018 6/19/2018 $1,654.24 kWh 15326 32 479
U092060368 4/20/2018 5/18/2018 $1,671.1 1 kWh 15568 29 537
U092060368 3/22/2018 4/19/2018 $1,788.65 kWh 15905 29 548
U092060368 2/21/2018 3121/2018 $1,282.70 kWh 11417 29 394
27. Based on my training and experience, the large amount of energy being used at

Affldavit of TFO Gotcher - 12
USAO #2018R00483

the clock marijuana cultivation site.

each of the three locations requested to be searched is consistent with operating an around

UNITED STATES ATTORNEY

700 STEWART STREET, SUlTE 5200

SEATrLE, WAsHlNGToN 98101
(206) 553-7970

 

 

O\DOO‘--JO\!J\-l>-L).)N:_¢

NN[\J[\J[\J[\J[\.)NN>-*»-*\-‘>-‘>-l>-»_¢>_~»_l»_~
OO\JO\LhLle\-)\-*C>\OOO-JO\U\-P~L)J[\J>-*

 

 

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 14 of 19

CONCLUSION
28. Based on the foregoing, l submit there is probable cause to conclude that
Within the three residences further identified in Attachment A there exists evidence, fruits
and instrumentalities, as further described in Attachment B, of marijuana manufacturing and
distribution, and money laundering crimes by Guoyuan YU and others, in violation of Title

21, United States Code, Sections 841(a)(1), 843(b) and 846; and Title 18, United States

Code, Sections 1956 and 1957. /%/

`§ean Gotcher, Affiant
Task Force Officer
Drug Enforcement Administration

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on the 1:1; day of March, 2019.`

trw

MARY ALICE THEILER
UNITED STATES MAGISTRATE JUDGE

Affldavit of'l`FO Gotcher ~ 13 UNITED STATES ATTORNEY

700 STEW;\RT STREET, Sum~; 5200
USAO #20 l 8R00483 SEMTLE, WasHlNGToN 98101

(206) 553-7970

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 15 of 19

Attachment A
Locations to be Searched

l. The residence located at 3835 316"‘ S. Auburn, Washington is further described
as a tan brick, multi-story single family residence listing 2490 square feet on the
first floor with 2100 square foot finished basement King County Parcel Viewer
list the parcel number as 57086000090. The address numbers for the home are
posted on the wall to the right of the garage door.

2. T he residence located at 11224 SE 284“‘ St. Auburn, Washington is further
described as a single family, multi-story home with 2020 square feet upstairs and
2020 square feet of finished basement space, tan/beige in color, with the numbers
1 1224 posted on the Wall above the double car garage on the front of the home.

3. The residence located at 3829 90th Ave E Edgewood, Washington is further
described as a property containing a single family residence, a mobile home, and
an outbuilding or shed as depicted in the photograph below. lnvestigators
involved in the surveillance of this location will be present to assist in the search.

 

Attachment A - Locations to be Searched
USAO# 2018R00483 - l

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 16 of 19

For the listed residences, authority to search extends to all parts of the property,
including main structure, inside the walls of the structures, inside water heaters,
containers, compartments, or safes located on the property, whether locked or not where
the items described in Attachment B (list of items to be seized) could be found, and all
vehicles, containers, compartments, or safes located on the property, whether locked or
not, where the items described in Attachments B (list of items to be seized) could be
found.

Attachment A - Locations to be Searched
USAO# 2018R00483 - 2

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 17 of 19

Attachment B
Items to be Seized

Evidence, fruits and instrumentalities, as further described in Attachment B, of the
crimes of distribution of, and possession with intent to distribute, controlled substances,
money laundering, and conspiracy to commit these offenses by Nicholas Dwight
STARTZMAN and others in violation of21 U.S.C. §§ 84l(a)(1), 846; 18 U.S.C. §§ 1956
and 1957, including the following:

l. Cash: United States Currency or other currency;

2. Controlled Substances: Including but not limited to oxycodone, fentanyl,
marijuana, cocaine, heroin and methamphetamine

3. Drug Paraphernalia: Items used, or to be used, to store, manufacture,
process, package, use, and/or distribute controlled substances, including oxycodone pills,
such as plastic bags, cutting agents, pill presses, scales, measuring equipment, tape,
chemicals or items used to test the purity and/or quality of controlled substances, and
similar items.

4. Drug Transaction Records: Documents such as ledgers, receipts, notes, and
similar items relating to the acquisition, transportation, and distribution of controlled
substances

5. Customer and Supplier Information: Items identifying drug customers and
drug suppliers, such as telephone records, personal address books, correspondence
diaries, calendars, notes with phone numbers and names, “pay/owe sheets” with drug
amounts and prices, maps or directions, and Similar items.

6. Financial records, including bank records, safe deposit box records and
keys, credit card records, bills, receipts, tax returns, vehicle documents, and similar items;
and other records that show income and expenditures, net worth, money transfers, wire
transmittals, negotiable instruments, bank drafts, cashiers checks, and similar items, and
money counters.

7. Photographs/Surveillance: Photographs, video tapes, digital cameras,
surveillance cameras and associated hardware/storage devices, and similar items,
depicting property occupants, friends and relatives of the property occupants, or
suspected buyers or sellers of controlled substances, controlled substances or other
contraband, weapons, and assets derived from the distribution of controlled substances

8. Weapons: Including but not limited to firearms, magazines, ammunition,
and body armor.

Attachment B-List of Items to be Seized
USAO# 2018R0246 - l

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 18 of 19

9. Codes: Evidence of codes used in the distribution of controlled substances,
including but not limited to passwords, code books, cypher or decryption keys, and
similar information.

lO. Property Records: Deeds, contracts, escrow documents, mortgage
documents, rental documents, and other evidence relating to the purchase, ownership,
rental, income, expenses, or control of the premises, and similar records of other property
owned or rented.

ll. lndicia of occupancy, residency, and/or ownership of assets including, but
not limited to, bills (credit card, utility, rent, etc.), canceled envelopes, rental records or
payment receipts, leases, mortgage statements, personal mail, identification (driver’s
license, membership cards, etc.).

12. Evidence of Storage Unit Rental or Access: rental and payment records,
keys and codes, pamphlets, contracts, contact information, directions, passwords or other
documents relating to storage units.

13. Evidence of Personal Property Ownership: Registration information,
ownership documents, or other evidence of ownership of property including, but not
limited to vehicles, vessels, boats, airplanes, jet skis, all terrain vehicles, RVs, and
personal property; evidence of international or domestic travel, hotel/motel stays, and any
other evidence of unexplained wealth,

14. All bearer bonds, letters of credit, money drafts, money orders, cashier's
checks, travelers checks, Treasury checks, bank checks, passbooks, bank drafts, money
wrappers, stored value cards, and other forms of financial remuneration evidencing the
obtaining, secreting, transfer, and/or concealment of assets and/or expenditures of money.

15. All Western Union and/or Money Gram documents and other documents
evidencing domestic or international wire transfers, money orders, official checks,
cashier’s checks, or other negotiable interests that can be purchased with cash, These
documents are to include applications, payment records, money orders, frequent customer
cards, etc.

16. Negotiable instruments, jewelry, precious metals, financial instruments, and
other negotiable instruments

17. Documents reflecting the source, receipt, transfer, control, ownership, and
disposition of United States and/or foreign currency.

Attachment B-List of Items to be Seized
USAO# 2018R0246 - 2

Case 2:19-mj-00101-I\/|AT Document 1 Filed 03/14/19 Page 19 of 19

18. Correspondence, papers, records, and any other items showing employment
or lack of employment

19. Telephone books, and/or address books, facsimile machines to include the
carbon roll and/or other memory system, any papers reflecting names, addresses
telephone numbers, pager numbers, cellular telephone numbers, facsimile, and/or telex
numbers, telephone records and bills relating to co-conspirators, sources of supply,
customers financial institutions and other individuals or businesses with whom a
financial relationship exists Also, telephone answering devices that record telephone
conversations and the tapes therein for messages left for or by co-conspirators for the
delivery or purchase of controlled substances or laundering of drug proceeds

20. Safes and locked storage containers, and the contents thereof which are
otherwise described in this document.

21. Tools that may be used to open hidden compartments in vehicles, paint,
bonding agents, magnets, or other items that may be used to open/close said
compartments

22. Cell Phones: Cellular telephones and other communications devices
` including Blackberries may be seized, and searched for the following items:

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMEI);

b. Stored list of recent received, sent, and missed calls;

c. Stored contact information;

d. Stored photographs of narcotics, currency, firearms or other

weapons, evidence of suspected criminal activity, and/or the user of the phone or
suspected co-conspirators, including any embedded GPS data associated with those
l photographs;

e. Stored text messages

Attachment B-List of Items to be Seized
USAO# 2018R0246 - 3

